Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 5, 2021 has been entered.
Response to Amendment
2.	Applicant's amendments, filed April 5, 2021 are respectfully acknowledged and have been fully considered. 
	Claims 1, 5, 7-13, and 16-20 are amended. Claim 6 is cancelled. Claims 21-23 are newly added.
	Claims 1, 5, 7-13, and 16-23 are pending.
Response to Arguments
3.	In view of the Applicant’s amendments and remarks, filed April 5, 2021, the rejections of independent claims 1, 13, and 20 are withdrawn. The rejections of claims 5, 7-12, 16-19, and 21-23 are withdrawn, subject to the Examiner’s Amendment below, based upon their dependence on their allowable base claims.

Allowable Subject Matter
4. 	After an examination of the present application, in view of the amendments and remarks filed April 5, 2021, subject to the Examiner’s Amendment below, and based on an updated, thorough search of the prior art of record, Claims 1, 5, 7-13, and 16-23 are found to be in condition for allowance.
EXAMINER'S AMENDMENT
5.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Daniel McClure on April 9, 2021.
The application has been amended as follows: 
Claim 8: 
A display panel according to claim 7, further comprising: 
a 
a tenth subpixel, electrically connected to the second source line and a fourth gate line; 
an eleventh subpixel, electrically connected to the first source line and the fourth gate line; and 
a twelfth subpixel, electrically connected to the second source line and the third gate line, 

the first source line conducts a ninth data voltage having the first polarity to the 
the second source line conducts a tenth data voltage having the second polarity the twelfth subpixel. 


Reasons for Allowance
6.	The following is an examiner’s statement of reasons for indicating allowable subject matter: 

Claim 1:
While closest prior art Park (20120098871 A1) teaches portions of the limitations of independent Claim 1, the prior art of record fails to teach or fairly suggest the particular limitations of independent Claim 1, namely "wherein during the first gate control duration, the first source line conducts a first data voltage having a first polarity to the first subpixel; and the second source line conducts a second data voltage having a second polarity to the fourth subpixel, the third source line conducts a third data voltage having the first polarity to the fifth subpixel, the fourth source line conducts a fourth data voltage having the second polarity to the eighth subpixel, wherein the first polarity and the second polarity are opposite" in combination with all other limitations of the claim.

Claim 13:
Park (20120098871 A1) teaches portions of the limitations of independent Claim 13, the prior art of record fails to teach or fairly suggest the particular limitations of independent Claim 13, namely "the first driving circuit provides a first data voltage having a first polarity to the first subpixel through the first source line, the second driving circuit provides a second data voltage having a second polarity to the fourth subpixel through the second source line, the third driving circuit provides a third data voltage having the first polarity to the fifth subpixel to the third source line, and 
the fourth driving circuit provides a fourth data voltage having the second polarity to the eighth subpixel through the fourth source line, wherein the first polarity and the second polarity are opposite" in combination with all other limitations of the claim.

Claim 20:
While closest prior art Park (20120098871 A1) and Chen (20090153532 A1) teach portions of the limitations of independent Claim 20, the prior art of record fails to teach or fairly suggest the particular limitations of independent Claim 20, namely "wherein during a first gate control duration, the first driving circuit provides a first data voltage having a first polarity to the first subpixel through the first source line, the second driving circuit provides a second data voltage having a second polarity to the fourth subpixel through the second source line, the third driving circuit provides a third data voltage having the first polarity to the fifth subpixel to the third source line, and 
the fourth driving circuit provides a fourth data voltage having the second polarity to the eighth subpixel through the fourth source line, wherein the first polarity and the second polarity are opposite" in combination with all other limitations of the claim.

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK EDWARDS whose telephone number is (571)270-7731.  The examiner can normally be reached on M-F 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 571-272-7667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MARK EDWARDS/Primary Examiner, Art Unit 2624